Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicant's Arguments/Remarks
Applicant’s arguments, see Remarks, filed on 08/18/2022 with respect to amended claims are fully considered but are not persuasive.  Explanations of how each and every claimed limitation is being met or rendered obvious are provided below.  Due to the claim’s amendments, upon further consideration, a new ground of rejections is made in view of the following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12, 15-18, 20-23, 25-31, 35-36, 40-43, 45, 48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruoss et al (US 2005/0073424) in view of Fung et al (US 2018/0022358) and further view of Shigeto (US 2013/0231579).

Per claim 1, Ruoss teaches process data sensed in a cabin vicinity of a vehicle, to detect physiological movement of a user (abstract teaches sensing information about position/movement of a living body within the cabin of a vehicle to determine physiological characteristics such as cardiac, sleepiness, inattentiveness, etc. also see paragraph 0002); 
 instructions to control producing a sensing signal in the cabin vicinity of a vehicle (the signal produced by the frequency generator 10 in the cabin of the vehicle, signal 15, paragraph 0033 and Fig. 1); 
instructions to control sensing, with a sensor, a reflected signal from the cabin vicinity of the vehicle (reflected signal 22 within the vehicle, Fig. 1 and paragraph 0033); 
instructions to derive a physiological movement signal with at least a portion of the sensed reflected signal and a signal representative of at least a portion of the sensing signal (deriving a physiological signal 26 and a sensed returned/reflected signal 22 and also a portion of a signal representative/reference signal 24, paragraph 0033 and Fig. 1 and 2); and 
instructions to generate an output based on an evaluation of at least a portion of the derived physiological movement signal (generate an output in the form of an alert from alarm signal generator 38, Fig. 1 and paragraph 0033). 
	Although it’s implicit from the teachings of Ruoss that sensor processing data is known to have some sort of processing and readable medium, But, Ruoss doesn’t explicitly mentions processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor of an electronic device, cause the processor to process data sensed and the evaluation comprising (a) a detection of a sleep stage and a time in a sleep stage and/or (b) a calculation of sleep score.  
	However, in an analogous art, Fung teaches monitoring plurality of deriver state based on monitoring inside the cabin of the vehicle from plurality of different sensors (abstract). Fung further teaches processor-readable medium, having stored thereon processor-executable instructions which, when executed by a processor of an electronic device, cause the processor to process data sensed (paragraph 0214 and Fig. 1b teaches processor 108 and memory 110 stores and processes sensed information) and the evaluation comprising (a) a detection of a sleep stage and a time in a sleep stage and/or (b) a calculation of sleep score (0488, 0494, 0505 and 0583 teaches sleep/drowsiness detection system based on the different values and stages of drowsiness and sleep). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to use the sleep evaluation of Fung and incorporate it into the method of detecting physiological movement as taught by Ruoss. The rationale would be to determine the sleepiness of a driver in order to wake up the driver to minimize collision. 
	Ruoss in view of Feng does not explicitly teach at least one sleep stage comprising any of a light sleep stage, a deep sleep stage and a REM sleep stage.
However, in an analogous art, Shigeto teaches sleep state estimation device (abstract). Shigeto further teaches at least one sleep stage comprising any of a light sleep stage, a deep sleep stage and a REM sleep stage (0062 teaches determination of plurality of different sleep stages such as deep sleep and shallow sleep and outputting the results). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill for Ruoss and Feng to use the different sleep stage determination of Shigeto. The rationale would be to precisely determine if the driver is in deep or light sleep in order to determine a corresponding output/alert. 

	Per claim 2, Ruoss in view of Fung teaches  wherein the sensing signal is any one or more of a radio frequency sensing signal generated by a radio frequency transmitter coupled with the electronic device (paragraph 0033 of Ruoss teaches RF frequency sensing), an acoustic sensing signal generated by a speaker coupled with the electronic device (Fung in paragraph 0223, 0227, 0326 and 0344 teaches plurality of different sensors including acoustic sensing coupled with the vehicle electronic device), and an infrared sensing signal generated by an infrared emitter coupled with the electronic device (Fung in paragraph 0238, 0277 and 0318 teaches infrared emitters coupled to the electronic device). 

	Per claim 3, Ruoss teaches wherein the signal representative of the portion of the sensing signal comprises an internally generated oscillator signal or a direct path measured sound signal (Paragraph 0033 teaches direct path measured sound signal).  

	Per claim 4, Ruoss teaches wherein the instructions to derive the physiological movement signal are configured to multiply an oscillator signal with the portion of the sensed reflected signal (paragraph 0034-0035 teaches correlation implying multiplication of signals).

	Per claim 5, Ruoss in view of Fung teaches wherein the derived physiological movement signal comprises one or more of a respiratory motion, gross motion, or a cardiac motion, of a user within the cabin vicinity (Ruoss in paragraph 0017 and 0033-0035 teaches physiological signal comprising of a cardiac motion. Fung in paragraph 0291 teaches cardiac motion. Paragraph 0273 and 0275 teaches respiratory motion).    

	Per claim 6, Ruoss in view of Fung teaches wherein the evaluation of the derived physiological movement signal comprises determining any one or more of breathing rate, amplitude of breathing, relative (see rejection of claim 5 above and further paragraphs 0287 and 0367 of Fung teaches breathing rate). 

	Per claim 7, Ruoss in view of Fung teaches wherein the processor-executable instructions comprise instructions to sense vehicle characteristics based on a signal from one or more vehicle sensors and generate the output based on the sensed vehicle characteristics (Fung in paragraph 0270, 0390 and 0475 teaches determination based on a sensed vehicle characteristic such as status of the door lock/unlock, seatbelt, etc.).  

	Per claim 8, Fung teaches wherein the processor-executable instructions comprise instructions to sense vehicle characteristics based on a signal from one or more vehicle sensors, and to adjust at least a portion of the produced sensing signal based on the sensed vehicle characteristics (0241, 0491 and 0523 teaches adjusting a sensed vehicle characteristic based on the driver state).  
	
	Per claim 10, Fung teaches comprising processor-executable instructions to evaluate, via a microphone coupled to the electronic device, a sensed audible verbal communication; and wherein the generated output based on an evaluation of the derived physiological movement signal is further based on the sensed audible verbal communication (0252, 0287, 0302 and specifically 0344 teaches acoustic sensors such as microphone to generate output based on evaluation).  

	Per claim 11 and 12, Fung teaches wherein at least a portion of the produced sensing signal is a sound signal in a substantially inaudible sound range (0316 teaches plurality of different sensors with different sound/frequencies that are below, within and above human auditory range).  

	Per claim 15-16, Fung teaches wherein the electronic device comprises an audio entertainment system that comprises a plurality of speakers and wherein the electronic device is configured to derive different physiological movement signals, each derived physiological movement signal being associated with a different speaker of the plurality of speakers (paragraph 0344 and 0359 teaches different acoustic sensors such as microphone/speaker pairs in different location within the vehicle to sense physiological movement of a driver. Also see Fig. 12. 0316 teaches sensing at different frequency ranges).  

	Per claim 17, Fung teaches wherein the instructions to control sensing the reflected signal from the cabin vicinity of the vehicle, control sensing of reflected signals by using a plurality of microphones (paragraph 0344 and 0359 teaches different acoustic sensors such as microphone/speaker pairs in different location within the vehicle to sense physiological movement of a driver. Also see Fig. 12).  
  
	Per claim 18, Fung in paragraph 0233 teaches speaker to generate various sounds/communication to a driver/passenger of a vehicle based on sensed physiological data. But, Fung doesn’t explicitly teach a sound presentation to promote sleep by the user in the cabin vicinity.  
	Examiner will take Official Notice, that before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to use the method of communicating with the driver through speakers as taught by Fung to communicate any sort of communication, such as discourage/promote sleep based on sensed characteristic. The rationale would be to avoid collision and make sure the driver has enough rest before continuing to drive. 

	Per claim 20, Fung teaches wherein the electronic device comprises a vehicle navigation system (Fig. 117).  

	Per claim 21, Fung teaches determining the state of the driver and adjusting vehicle parameters such as change lane, brake control, cruise control to make sure collision is avoided, paragraph 0250, 0405, and 0423. But, Fung doesn’t explicitly teach set a parameter for a navigation route. Examiner will take Official Notice, that before the effective filling date of the invention, it would have been obvious to one of ordinary skill to change a route of a travel or parameter of the navigation unit based on the state of the driver. The rational would be to avoid collision. 

	Per claim 22, Fung teaches wherein the electronic device comprises a semi-autonomous or autonomous vehicle operations control system (0202 and 0207).

	Per claim 23, see rejection of claim 21 and paragraphs 0250, 0405, and 0423 of Fung. 

	Per claim 25, see rejection of claim 5 and 6. 

	Per claim 26, Fung teaches wherein the evaluation of the portion of the derived physiological movement signal comprises detection of a gesture (paragraph 0372 and 0374).  

	Per claim 27, Fung in paragraph 0316 teaches sound sensing signal in different frequencies/bands are well-known in the art. Fung doesn’t explicitly teach comprises an ultra-wide band (UWB) sound sensing signal generated as audible white noise.   	
	Examiner will take Official Notice, that before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to use the well-known method of a UWB to sense sounds that are from the environment/white noise. The rationale would be that UWB is known to be reliable in noisy environment and provides high degree of security. 

	Per claim 28, Fung teaches generate, in a setup process, probing signals to map distances within the cabin vicinity (paragraph 0349, 0240 and Fig. 12 teaches mapping distances of different senses items within the cabin of a vehicle).  

	Per claim 29, Ruoss in view of Fung teaches detect presence or absence of a user in the cabin vicinity based on the portion of the derived physiological movement signal (Ruoss paragraph 0054 and Fung paragraph 0318).  

	Per claim 30, Fung teaches instructions to conduct biometric recognition of a user in the cabin vicinity based on the portion of the derived physiological movement signal (paragraph 0424 teaches biometric data).  

	Per claim 31, Fung teaches wherein the output is based on the biometric recognition and comprises at least one of: (a) generating an alert; and (b) controlling enabling and disabling a vehicle operations control system of the vehicle (0474-0475 teaches biometric authentication by granting or denying vehicle access).

	Per claim 35, Ruoss in view of Fung teaches wherein the evaluation of the portion of the derived physiological movement signal by the electronic device comprises a determination of a child remaining alone in the cabin vicinity, and wherein the output comprises: (a) a generated warning, or (b) a vehicle operations control system initiating a ventilation and/or temperature condition of the cabin vicinity (Ruoss in paragraph 0054-0057 teaches determining presence or absence of adults and kids in the vehicle. Rejection of claim 29 and 31 teaches generating warning). 

	Per claim 36, Fung in paragraph 0211 teaches instructions to record data based on the derived physiological movement signal. But does not teach storing it in a blockchain data system.  Examiner will take Official Notice that before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to use the storing physiological movement data of Fung and store it anywhere that’s well-known in the art such as the cloud, remote server, blockchain, etc. Storing in a blockchain isn’t a novel feature. 

	Per claim 40, Fung teaches wherein at least a portion of the sensing signal is combined with an audio entertainment content signal, and wherein the combined sensing signal and audio entertainment content signal are produced by one or more speakers of the audio entertainment system (0233 teaches providing information in an audible manner through audio entertainment of a vehicle. 0258 and 0344 teaches microphones of an audio entertainment device capable of sensing physiological movement data and 0721 teaches providing by the speakers of the entertainment system).   

	Per claim 41, Ruoss in view of Fung doesn’t explicitly teach wherein the server is configured to receive requests for downloading the processor-executable instructions of the processor-readable medium to an electronic device or a vehicular processing device over a network.  However, examiner will take Official Notice, that before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to known that downloading instruction/apps/updates of software over certain network to an electronic device or the control unit of a vehicle is well-known and not a novel feature. The rational would be to make sure the software of the vehicle is up to date and current. 

	Per claim 42, see rejection of claim 1 and 10. 
	Per claim 43, see rejection of claim 2 and 10. 
	Per claim 45, see rejection of claim 2, 10, 20 and 22. 
	Per claim 48, see rejection of claim 41. 
	Per claim 50, see rejection of claim 1. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Barnett et al (US 2020/0365275), paragraph 0026-0028 teaches different speakers sensing physiological data. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685